Citation Nr: 0808405	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-37 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tingling, pain and 
numbness of the hands.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, from May 1, 2002, to May 16, 2005.

4.  Entitlement to an initial rating in excess of 10 percent 
from May 17, 2005, to June 18, 2007.

5.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain from June 19, 2007.

6.  Entitlement to an initial rating in excess of 10 percent 
for left knee osteoarthropathy and patellar chondromalacia.

7.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthropathy and patellar chondromalacia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for tingling, pain, and numbness of the 
hands, and granted service connection for a bilateral 
osteoarthropathy and patellar chondromalacia with an initial 
evaluation of 10 percent.  The June 2003 decision also 
granted service connection for a bilateral hearing loss and a 
lumbosacral strain with noncompensable evaluations.  In a 
November 2007 rating decision, the RO granted separate 10 
percent evaluations for the veteran's right and left knee 
osteoarthropathies and a 10 percent evaluation for 
lumbosacral strain effective May 1, 2002, the day after the 
veteran left active duty.  The Board remanded the claims for 
additional development in July 2006.

In April 2005, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected bilateral hearing loss, 
lumbosacral strain, and bilateral knee pain, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are not applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran filed his claim for service connection for 
tingling, pain and numbness of the hands in December 2001, 
after the passage of federal legislation prohibiting the 
grant of direct service connection for alcohol and drug abuse 
based claims filed on or after October 31, 1990.

3.  A bilateral hearing loss is presently manifested by level 
I hearing acuity in the right ear and level I hearing acuity 
in the left ear.

4.  From May 1, 2002, to May 16, 2005, lumbosacral strain was 
manifest by forward flexion to 90 degrees without pain.

5.  From May 17, 2005, to June 18, 2007, lumbosacral strain 
was manifest by forward flexion to 60 degrees with mild pain.

6.  From June 19, 2007, lumbosacral strain is manifest by 
forward flexion to 90 degrees with pain beginning at 70 
degrees.

7.  The veteran's service-connected left knee 
osteoarthropathy and patellar chondromalacia is presently 
manifest by left knee flexion to 140 degrees and extension to 
0 degrees.

8.  The veteran's service-connected right knee 
osteoarthropathy and patellar chondromalacia is presently 
manifest by right knee flexion to 140 degrees and extension 
to 0 degrees.


CONCLUSION OF LAW

1.  Peripheral neuropathy of the upper extremities was the 
result of willful misconduct; and was not, as a matter of 
law, incurred in or aggravated by service.  38 U.S.C.A. §§ 
105, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.301, 3.303 (2007); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2007).

3.  From May 1, 2002, to May 16, 2005, the criteria for a 
rating in excess of 10 percent for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (before and after 
September 23, 2002), 5289, 5292, 5295 (before September 26, 
2003) and 5237, 5243 (after September 26, 2003).

4.  From May 17, 2005, to June 18, 2007, the criteria for a 
rating of 20 percent, but no higher, for lumbosacral strain 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (before and after 
September 23, 2002), 5289, 5292, 5295 (before September 26, 
2003) and 5237, 5243 (after September 26, 2003).

5.  From June 19, 2007, the criteria for a rating in excess 
of 10 percent rating for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (before and after 
September 23, 2002), 5289, 5292, 5295 (before September 26, 
2003) and 5237, 5243 (after September 26, 2003).

6.  The criteria for a rating in excess of 10 percent for 
left knee osteoarthropathy and patellar chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2007).

7.  The criteria for a rating in excess of 10 percent for 
right knee osteoarthropathy and patellar chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in August 2006 that fully addressed all five 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although a 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in November 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The August 2006 letter 
from the RO provided notice as to these matters.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

Special considerations apply to claims involving alcoholism 
or alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed (as in 
the instant case) after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct. 38 C.F.R. § 3.301(c)(2).  Alcohol abuse 
is defined as the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user. 38 C.F.R. § 3.301(d).

Hand Numbness

In this case, service treatment records show that April 1981, 
the veteran "mashed" the 4th and 5th digits of the right hand 
between metal transmission equipment resulting in a 
laceration of the right ring finger over the dorsum of the 
proximal interphalangeal joint.  The laceration was treated 
and bandaged.  A week later, the wound was described as well 
healed, with a full range of motion of the joint, and "no 
problems."  In November 1989, the veteran was seen for chest 
pain and tingling in the left hand.  A cardiovascular 
assessment was undertaken and no pathology was identified.  
Later that month, he was seen for numbness and a tingling 
sensation in his left arm for about a day.  He stated that 
pain radiated to the left side of the neck.  No abnormalities 
were found on examination.  In June 1993 he complained of 
numbness and tingling that extended from his upper left arm 
to the fourth and fifth digits of his left hand.  The 
examiner stated it was a questionable neuropathy.

A service treatment record from June 1995 indicated that the 
veteran reported numbness in his upper digits.  It was noted 
that his skin was warm, dry to the touch, and of normal 
color.  The veteran underwent an exercise tolerance test in 
October 1997 after reporting numbness in his left arm for the 
previous month.  The test was clinically and 
electrocardiographically negative for exercise induced 
myocardial ischemia.

In October 1997 the veteran stated that he had random 
dysesthesia of his left upper extremity that was relieved by 
exercise.  He reported a constant, mild numbness in his left 
upper extremity in December 1997.  A treatment note from 
March 1998 indicated that numbness in the veteran's right 
upper extremity appeared to be resolving.  Left hand numbness 
was again reported in March 1999.  The veteran's separation 
physical dated January 2002 revealed normal upper extremities 
and normal neurology.
On VA fee-basis medical examination in March 2002, the 
veteran stated that at times he had numbness from his 
knuckles down in both hands.  He said that it was 
occasionally hard to grasp items.  The examiner stated that 
he was unable to make a diagnosis of the hands, as there were 
normal neurological findings in the hands.

In August 2004, the veteran underwent his yearly physical 
examination at a service department facility.  Review of the 
neurological system revealed no motor or sensory disturbance 
complaints.  On physical examination, no sensory 
abnormalities were noted, and reflexes were normal.  

In his VA form 9 received in December 2004, the veteran 
asserted that he experienced tingling, pain, and numbness in 
his hands every day.  He said that alcohol use was one 
possible diagnosis, but he stated that various chemicals, 
substances, antibiotics and medicines he used while in the 
Navy could lead to the same symptoms.  He indicated that he 
experienced frostbite during active service.

During his personal hearing before the undersigned Veterans 
Law Judge in April 2005, the veteran stated that the tingling 
pain started in his lower extremities in about 1994 or 1995 
and spread to his hands in 1999 or 2000.  He said that 
previous VA examiners told him it was a result of alcohol 
abuse.  He indicated that he drank heavily from 1994 to 1996.  
While on active duty he said he was exposed to mercury after 
cleaning up broken thermometers.  He also stated that he was 
exposed to chlorine, paints, and primers often.  He had 
slight exposure to carbon tetrachloride but was exposed to 
diesel fuel all the time.

On June 2007 VA physical examination the examiner indicated 
that he had reviewed the claims folder.  The veteran related 
that he began experiencing prickling in his hands in 1999.  
Currently, he experienced occasional spasms in his hands when 
grabbing tools.  After performing all applicable tests and 
review of the claims folder, the examiner opined that the 
veteran had a mild peripheral neuropathy of the right and 
left upper extremities.  The examiner opined that the 
neuropathy was related to the veteran's previous alcohol use.  
He stated that the amount and length of alcohol use is a 
significant factor in the development of peripheral 
neuropathy.  It was noted that the veteran had cirrhosis of 
the liver secondary to alcohol use which would indicate 
prolonged alcohol use.  The examiner observed that the onset 
of the neuropathy was while the veteran was still using 
alcohol.

Based on the evidence of record, the Board finds that the 
veteran has peripheral neuropathy in his upper extremities as 
a result of alcohol use.  In this matter, the Board finds the 
June 2007 VA examiner's opinion persuasive.  The examiner 
reviewed the claims file and performed all necessary tests.  
He also gave adequate reasons and bases for his opinion.

The Board notes the veteran's statements that his hand 
tingling and numbness might have been caused by exposure to 
chemicals or frostbite while he was on active duty.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.

Compensation may not be paid for disorders incurred secondary 
to the veteran's alcohol abuse.  38 U.S.C.A. §§ 1110, 1131.  
See also 38 C.F.R. §§ 3.1(n), 3.301.  As mentioned above, the 
Board finds the June 2007 VA exam persuasive evidence that 
the veteran's upper peripheral neuropathy was caused by his 
alcohol abuse.  As the disposition of this claim is based on 
law and not the facts of this case, the claim must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Law and Regulations-Increased Ratings Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Bilateral Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007)

In this case, service connection for bilateral hearing loss 
was established by an RO rating decision issued in June 2003.  
That decision was based on the veteran's service records and 
the results of an April 2002 VA audiology exam.

On VA audiological evaluation in April 2002, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
35
45
30
34
LEFT
20
30
40
35
31

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

In December 2004 the veteran stated that his hearing loss 
affected him daily has he had to ask speakers to repeat 
questions and statements repeatedly.

On VA audiological evaluation in June 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
40
45
45
40
LEFT
20
35
40
30
31

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss does not represent an exceptional 
pattern of hearing impairment.  Consequently, the Board must 
use Table VI to evaluate the veteran's compensation rating.

Applying the April 2002 VA audiology examination findings to 
Table VI, the veteran rates a Roman Numeral designation of II 
for the right ear and II for the left ear.  Applying those 
Roman Numeral designations to Table VII results in a 
noncompensable rating.

Applying the June 2007 VA audiology examination findings to 
Table VI, the veteran rates a Roman Numeral designation of I 
for the right ear and I for the left ear.  Applying those 
Roman Numeral designations to Table VII results in a 
noncompensable rating.  Consequently, a compensable 
evaluation for bilateral hearing loss is not warranted at any 
time during the period of the appeal.

The Board finds the April 2002 and June 2007 examinations 
were adequate for rating purposes.  The examiners fulfilled 
their requirements by eliciting information from the veteran 
concerning his medical history and conducting the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' Affairs.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
(38 C.F.R. § 3.321).  There is no probative evidence of any 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the veteran may genuinely and sincerely believe that 
his bilateral hearing loss warrants a compensable rating, he 
is not a licensed medical practitioner and is not competent 
to offer medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.

Lumbosacral Strain

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).



Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
   
38 C.F.R. § 4.71a, Plate V
38 C.F.R. § 4.71a (effective September 26, 2003).

Reference is made to the Supplemental Information provided in 
67 Federal Register  54345-54349, August 22, 2002, regarding 
the September 23, 2002, revisions for intervertebral disc 
syndrome: 

We proposed to evaluate IVDS either on its chronic 
neurologic and orthopedic manifestations or on the 
total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.

Some individuals present predominantly or 
exclusively with acute symptoms, some with chronic 
symptoms, and some with both. We have provided 
alternative methods of evaluation that allow the 
use of either the chronic manifestations or the 
total duration of incapacitating episodes for 
evaluation, whichever results in a higher 
evaluation.  But, in our view, assigning an 
evaluation under both methods for functional 
impairment due to IVDS would clearly result in 
duplicate evaluations of a single disability, and 
therefore would constitute pyramiding, which is 
prohibited by 38 CFR 4.14. . . .

We have revised the language under diagnostic code 
5293 to direct that IVDS be evaluated based either 
on the total duration of incapacitating episodes 
or on the combination of separate evaluations of 
its chronic orthopedic and neurologic 
manifestations, whichever method results in the 
higher evaluation.

VA plans no separate regulation to address each 
neurologic and orthopedic manifestation of IVDS.  
There are existing criteria for evaluating 
neurologic and orthopedic disabilities, whether 
they result from IVDS, stroke, or other condition, 
in the neurologic and musculoskeletal portions of 
the rating schedule.  Additional neurologic 
manifestations are addressed under diagnostic 
codes in the schedule for rating genitourinary or 
digestive systems.  For further clarity, we have 
revised note (2) to indicate that the chronic 
orthopedic and neurologic manifestations of IVDS 
are to be evaluated under the most appropriate 
code or codes.  Evaluating disabilities due to 
IVDS that are identical to disabilities of other 
etiology under the same criteria will assure 
consistency and fairness of evaluations.

There are so many potential neurologic and 
orthopedic manifestations of IVDS that it would be 
impractical to incorporate all of them into a 
single set of criteria.  It is not only more 
practical, but also consistent with the manner in 
which VA evaluates other conditions that may 
affect more than one body system, to use 
evaluation criteria for existing orthopedic and 
neurologic diagnostic codes to evaluate the 
specific manifestations of IVDS.

Diagnostic code 5293 allows for separate 
evaluations of chronic orthopedic and chronic 
neurologic manifestations of IVDS because these 
manifestations are separate and distinct, and do 
not constitute the "same disability" or the 
"same manifestation" under 38 CFR 4.14.  However, 
virtually all acute incapacitating episodes rated 
under diagnostic code 5293 for IVDS would be the 
result of chronic orthopedic and/or chronic 
neurologic findings. We therefore believe that, if 
ratings for orthopedic and chronic manifestations 
were combined with a rating for incapacitating 
episodes under diagnostic code 5293, it would 
result in evaluation of the same disability under 
multiple diagnostic codes, a result which is to be 
avoided per 38 CFR 4.14.

The revised rule will assure consistency with 
other ratings in the schedule because the same 
rating criteria will be used to evaluate identical 
disabilities, regardless of etiology.  The 
functional impairment due to footdrop or 
limitation of motion of the spine, for example, 
will be evaluated using the same criteria, whether 
due to IVDS or any other cause.  If both footdrop 
and limitation of motion of the spine are present, 
the combined evaluation will be the same, whether 
due to IVDS or any other cause.  These provisions 
are clearly consistent with the approach and 
manner in which we assess functional impairment in 
similar disabilities, and we make no change based 
on this comment.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

In this case, service connection for lumbosacral strain was 
established by an RO rating decision issued in June 2003.  
That decision was based on the veteran's service records and 
the results of a March 2002 VA exam.

On VA fee-basis medical examination performed in March 2002, 
the veteran complained of occasional pain and stiffness.  He 
reported mild to distressing flare-ups of no specific 
duration or frequency.  He said that his flare-ups were 
alleviated with medication.  On objective examination, there 
was no evidence of painful motion.  Flexion was to 95 
degrees.  Extension was to 35 degrees.  Right and left 
lateral bending were to 40 degrees.  Right and left rotation 
were to 35 degrees.  No evidence of pain, fatigue, weakness, 
lack of endurance or incoordination were noted.  An X-ray 
revealed moderate degenerative disc disease at L4-5 and L5-S1 
with mild bilateral facet arthropathy L5-S1.

A military medical record from December 2003 indicated that 
the veteran had recently been involved in a motor vehicle 
accident (MVA) accident.  He reported continuous lower back 
pain.  The examiner noted that the veteran had good range of 
motion.

The veteran was seen at a service department medical facility 
in January 2004.  He provided a history of a November 2003 
MVA which now caused recurrent low back pain.  He had been 
seeing a chiropractor, and his pain was improving.  The 
examiner noted no swelling, no induration, no erythema, no 
warmth, no tissue injury, no tenderness on palpation, no 
muscle spasm, no costovertebral angle tenderness, and no mass 
on the back.  Gait, stance and coordination were normal.  The 
assessment was back strain.  

The veteran was seen at a service department medical facility 
for an annual physical examination in April 2004.  He 
reported physical trauma from a MVA a year earlier.  He 
complained of occasional back pain.  No findings regarding 
the back were noted.  

The veteran stated in December 2004 that pain and loss of 
motion were everyday events.  He felt that at his current 
rate of movement loss, continued work as a boat technician 
would not be possible.

A service department medical facility treatment record from 
March 2005 noted a full range of motion of the lumbosacral 
spine.  The examiner also observed no swelling, bulging, or 
tenderness.  The spine was observed to be neurovascularly 
intact.

A service department medical facility magnetic resonance 
imaging (MRI) report completed in April 2005 revealed 
degenerative disc disease at L3-4 and L5-S1 with annular 
bulges.  Mild bilateral L5 and mild to moderate bilateral L3 
foraminal narrowing was also noted.  The examiner said that 
there was no evidence of Spondylolisthesis.

During his April 2005 hearing before the undersigned Veterans 
Law Judge, the veteran said that Vioxx helped with his back 
pain.  He would get sharp pains when he would lift heavy 
objects.  He was employed at a boat dealership.  He said that 
on an average day his pain rated a 5 on a 0 (low) to 10 
(high) pain scale.  He said that he could still work, but he 
had to take strong painkillers.  Occasionally he said he 
experienced spasms.  He said he had particular problems with 
twisting motions.
During a service department orthopedic exam in May 2005, it 
was reported that the veteran was being seen for evaluation 
in conjunction with an automobile accident with a third party 
at fault.  The veteran had consulted an attorney regarding 
the accident.  The veteran complained of back pain, 
stiffness, and weakness.  He said that his usual pain was a 5 
on a 0 (low) to 10 (high) pain scale, and his worst pain 
rated an 8.  He described his pain as sharp, spasmic, aching, 
dull, ad burning.  His pain was aggravated by lifting, 
bending, carrying heavy objects, heat, medicine, and therapy.

On objective examination, flexion was to 60 degrees with mild 
pain at the extremity.  Extension was to 20 degrees with mild 
pain at the extremity.  Mild tenderness was noted.  
Neurological assessments were 5/5 for right and left muscle 
groups.  Sensation was observed to be intact.  An MRI 
revealed L3-4 and L5-S1 herniated nucleus pulposus with right 
sided nerve impingement.

During a VA examination in August 2007, the veteran stated 
that he continued to have episodes of soreness and pain in 
his back.  He said he received steroid injections.  He said 
that his back pain increased after his car accident in 2003.  
Mild flare-ups were noted every two to three weeks.

The examiner assessed the veteran's pain as mild.  No 
incoordination, weakened movement, or excess fatigability was 
noted.  No additional DeLuca limitations were noted.  There 
was no ankylosis, muscle spasm, localized tenderness, or 
abnormal spinal contour.  The examiner said there was no 
vertebral body fracture with loss of more than 50 percent of 
height, and there was no listing of the spine to the opposite 
side or positive Goldthwaite's sign.  No marked limitation of 
forward bending was noted.  Mild disc space narrowing was 
observed.  Flexion was to 90 degrees with pain beginning at 
70 degrees.  An X-ray revealed degenerative changes with mild 
L3-L4 disc space narrowing.  There was no evidence of 
compression deformity.

In a November 2007 decision, the RO granted a 10 percent 
evaluation for lumbosacral strain from May 1, 2002, the day 
after the veteran left active duty.  The decision was based 
on the results of the August 2007 VA examination.

Based on the evidence of record, the Board finds that under 
the rating criteria in effect prior to September 26, 2003, 
the veteran is not entitled to an evaluation in excess of 10 
percent at any time during the period of appeal.  Under 
Diagnostic Code 5292, moderate limitation of motion would 
have to be present to entitle the veteran to a rating in 
excess of 10 percent.  Under Diagnostic Code 5295, 
lumbosacral muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, in 
standing position must be shown to entitle the veteran to a 
rating in excess of 10 percent.  Throughout the period of the 
appeal, the objective medical examination reports 
characterize the veteran's lumbosacral strain as mild.  
Muscle spasm on extreme forward bending is not shown.  No 
unilateral loss of lateral spine motion is present.  
Therefore, under the rating criteria in effect prior to 
September 26, 2003, a rating in excess of 10 percent is not 
warranted at any time during the appeal for the veteran's 
lumbosacral strain.

However, the veteran's symptoms must also be evaluated under 
the rating criteria in effect after September 26, 2003.  
Under the new rating criteria, an initial rating in excess of 
10 percent is not warranted as the March 2002 VA examination 
showed that the veteran had forward flexion to 95 degrees 
without pain.  There is no evidence of forward flexion of 60 
degrees or less, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis at the 
beginning of the veteran's appeal as would be required for a 
rating in excess of 10 percent.

The Board reiterates that separate evaluations may be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The evidence of record shows that the severity of 
the veteran's symptoms associated with his service-connected 
lumbosacral strain has varied over the time period on appeal.   
As a VA orthopedic examination on May 17, 2005 revealed that 
the veteran had forward flexion of 60 degrees with mild pain, 
the Board finds that a staged rating is appropriate.  
Consequently, the assignment of a 20 percent rating for 
lumbosacral strain is warranted from May 17, 2005 to June 19, 
2007.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A rating in 
excess of 20 percent is not warranted during that period as 
there is no evidence of forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

As the June 19, 2007 VA examination indicates that the 
veteran's forward flexion is to 90 degrees with pain at 70 
degrees, a rating of 10 percent is warranted from June 19, 
2007.  From June 19, 2007 through the present there is no 
evidence of forward flexion of 60 degrees or less, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis as would be required for a 
rating in excess of 10 percent.

The Board further notes that at no time during the course of 
his appeal has the veteran been diagnosed with Intervertebral 
Disc Syndrome (IVDS) or reported incapacitating episodes.  
Thus, evaluation under the regulations for IVDS would be 
inappropriate.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


Osteoarthropathy and Patellar Chondromalacia, Left and Right 
Knees

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

5260
Leg, limitation of flexion of:


Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

5261
Leg, limitation of extension of:


Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
  
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

 
38 C.F.R. § 4.71, plate 2 (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Service connection for bilateral osteoarthropathy and 
patellar chondromalacia was established by an RO rating 
decision issued in June 2003.  That decision was based on the 
veteran's service records and the results of a March 2002 VA 
exam.

On VA examination in March 2002, the veteran complained of 
pain, weakness, stiffness and instability with his knees.  He 
occasionally experienced flare-ups and a popping-like 
sensation.  His flare-ups were precipitated by standing after 
sitting and running.  Medication alleviated his symptoms.  
The examiner noted no signs of abnormal weight bearing.  It 
was observed that the veteran did not use any devices or 
crutches.  It was also noted that the appearance of the knee 
joint was grossly within normal limits.  There was no 
evidence of heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness noted.  Flexion 
was to 140 degrees bilaterally.  Extension was to 0 degrees 
bilaterally.  Drawer test and McMurray's tests were within 
normal limits.  The examiner stated that no DeLuca issues 
were noted.  An X-ray revealed mild diffuse osteoarthropathy 
and patellar chondromalacia both knees.  The examiner opined 
that the veteran had tendonitis in remission with a normal 
range of motion without pain.

Service department medical records dated from August 2002 to 
July 2006 are associated with the claims folder and no knee 
complaints were recorded.  

The veteran stated in December 2004 that he experienced 
extreme pain and weakness during bending and standing 
movements.  The decrease in his work related movements led to 
decreased productivity.  His pain was great during weight 
bearing movements.

During his April 2005 personal hearing before the undersigned 
Veterans Law Judge, the veteran said that his knees would pop 
and burn.  He experienced pain but no loss of balance walking 
on uneven surfaces.  He said it was painful to bend his 
knees, but his knees never gave out.  Medication helped him 
with his pain.

On VA examination in June 2007, the veteran reported 
bilateral knee pain.  He said he was able to stand for three 
to eight hours with short rest periods, and he could walk one 
to three miles.  The examiner noted no deformity, no 
instability, and no giving way.  The knees were noted to be 
stiff bilaterally.  No episodes of dislocation, subluxation, 
or locking were noted.  No effusion was observed.  Moderate 
weekly flare-ups were reported.  The examiner also noted no 
limitation of motion in the knees bilaterally.  No pain was 
noted on the exam.  Right and left knee flexion was to 140 
degrees.  Right and left extension was to 0 degrees.  No 
incoordination, weakened movement, or excess fatigability was 
noted.  The examiner reported that no additional DeLuca 
limits were observed.  An X-ray revealed moderate narrowing 
of the medial joint compartment, but the patellofemoral joint 
space and the lateral joint space were normal.  The examiner 
opined that the veteran had moderate degenerative 
osteoarthritis of the knee joints.

In a November 2007 rating decision, the RO established 
separate 10 percent evaluations for each knee effective May 
1, 2002, the day after the veteran left active duty.  This 
decision was based on the veteran's treatment records and the 
results of the June 2007 VA examination.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for each knee is not warranted 
throughout the entire period of the appeal.  The Board 
observes that the presence of diffuse osteoarthropathy, 
patellar chondromalacia, and degenerative arthritis has been 
confirmed by X-ray reports from March 2002 and June 2007.  
Painful motion has been observed by VA examiners in 
June 2007.  Right and left knee flexion was noted to 140 
degrees in March 2002 and June 2007.  Extension of the right 
and left knee was noted to 0 in the same exams.  Consequently 
a 10 percent rating, but no higher, is warranted for 
degenerative arthritis in the right knee.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's left or right knee disorders.  The medical 
evidence does not demonstrate any ankylosis (Diagnostic Code 
5256), recurrent subluxation or lateral instability 
(Diagnostic Code 5257), removal of semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Therefore, these diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Finally, the Board finds that the service-connected 
osteoarthropathy and patellar chondromalacia of the left and 
right knees is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the initial 
evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the disorder has not necessitated 
frequent periods of hospitalization, and there is no 
objective evidence that it has resulted in marked 
interference with his employment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for tingling, pain and 
numbness of the hands is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

From May 1, 2002, to May 16, 2005, entitlement to a rating in 
excess of 10 percent for lumbosacral strain is denied.

From May 17, 2005, to June 18, 2007, entitlement to a rating 
of 20 percent for lumbosacral strain is granted, subject to 
the regulations governing the payment of monetary awards.

From June 19, 2007, entitlement to a rating in excess of 10 
percent for lumbosacral strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee osteoarthropathy and patellar chondromalacia is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee osteoarthropathy and patellar chondromalacia is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


